      Case 6:20-cv-00737-ADA Document 11-8 Filed 10/27/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


GREATGIGZ SOLUTIONS, LLC,

              Plaintiff,                               Civil Action No: 6:20-cv-00737-ADA
      v.
                                                                 PATENT CASE
MAPLEBEAR INC. D/B/A INSTACART
                                                          JURY TRIAL DEMANDED
              Defendant.




           [PROPOSED] ORDER DEFENDANT’S MOTION TO DISMISS FOR
              FAILURE TO STATE A CLAIM AND IMPROPER VENUE

     On this date, the Court considered the Defendant’s Motion to Dismiss under Fed. R. Civ.

P. 12(b)(6). Having considered the motion, the Court finds that it should be, and is hereby,

GRANTED.

     Therefore, IT IS ORDERED that Plaintiff’s claims against Defendant Maplebear Inc.

d/b/a Instacart are dismissed WITH PREJUDICE.

     SO ORDERED this _____ day of ________________, 2020.


                                                  ____________________________________
                                                  THE HONORABLE ALAN D. ALBRIGHT
                                                  UNITED STATES DISTRICT JUDGE




                                            -1-
